               Case 19-11743-JTD   Doc 844-3   Filed 08/23/21   Page 1 of 5




                                       Exhibit 3

                                   No Support Claims




                                          2
DOCS_DE:234084.2 65988/003
                                                       EXHIBIT 3

                                                    No Support Claims


                                         Claim      Claim        Claim
             Claimant Name/Address                                               Reason for Disallowance
                                        Number     Amount       Priority
    1.    Alvarado, Wynne                489        Blank      General     No basis per the Debtors’ books and
          10911 Paramount Blvd                                 Unsecured   records and no supporting evidence
          Downey, CA 90241                                                 attached to proof of claim.
    2.    Andrews, Carissa               387        Blank      General     No basis per the Debtors’ books and
          6429 Bridge Rd, Apt 102                              Unsecured   records and no supporting evidence
          Madison, WI 53713                                                attached to proof of claim.
    3.    Barnes, Bryce                  433        Blank      General     No basis per the Debtors’ books and
                                                                                                                 Case 19-11743-JTD




          3697 Kershaw Camden Hwy                              Unsecured   records and no supporting evidence
          Jefferson, SC 29718                                              attached to proof of claim.
    4.    Barrios, Christopher           384        Blank      General     No basis per the Debtors’ books and
          1282 East Sequoia                                    Unsecured   records and no supporting evidence
          Tulare, CA 93274                                                 attached to proof of claim.
                                                                                                                 Doc 844-3




    5.    Best, Shaunae                  382        Blank      General     No basis per the Debtors’ books and
          2524 Strawberry Terrace                              Unsecured   records and no supporting evidence
          Northport, FL 34286                                              attached to proof of claim.
    6.    Cabrera, Melissa               378     $500,000.00   General     No basis per the Debtors’ books and
          1426 E Larkwood St                                   Unsecured   records and no supporting evidence
          West Covina, CA 91791                                            attached to proof of claim.
    7.    Caudillo, Adriana              505        Blank      General     No basis per the Debtors’ books and
                                                                                                                 Filed 08/23/21




          2446 250th St..                                      Unsecured   records and no supporting evidence
          Lomita, CA 90717                                                 attached to proof of claim.
    8.    Ceja-Rodriguez, Rafael         465     $20,000,00    General     No basis per the Debtors’ books and
          7551 Franklin Street 3                               Unsecured   records and no supporting evidence
          Buena Park, CA 90621                                             attached to proof of claim.
                                                                                                                 Page 2 of 5




    9.    Chapman, Nancy                 623      $50,000.00   General     No basis per the Debtors’ books and
          c/o Kevin M. Hanratty, Esq.                          Unsecured   records and no supporting evidence
          1815 Village Center Circle,                                      attached to proof of claim.
          Ste. 140
          Las Vegas, NV 89134


DOCS_DE:234085.2 65988/003
                                        Claim      Claim         Claim
             Claimant Name/Address                                               Reason for Disallowance
                                       Number     Amount        Priority
    10.   Cook, Channie                 991      $30,000.00    General     No basis per the Debtors’ books and
          5168 Zenith Parkway #3                               Unsecured   records and no supporting evidence
          Machesney, IL 61115                                              attached to proof of claim.
    11.   Daniels, Taylor               627        Blank       General     No basis per the Debtors’ books and
          1245 S. Petit Avenue                                 Unsecured   records and no supporting evidence
          308                                                              attached to proof of claim.
          Ventura, CA 93004
    12.   Deloreto, Michael             613        Blank       General     No basis per the Debtors’ books and
          2201 81 St                                           Unsecured   records and no supporting evidence
          Saint Petersburg, FL 33710                                       attached to proof of claim.
                                                                                                                 Case 19-11743-JTD




    13.   Donnelly, Sheila              1019       Blank       General     No basis per the Debtors’ books and
          3155 South 2000 E, Apt A                             Unsecured   records and no supporting evidence
          Salt Lake City, UT 84109                                         attached to proof of claim.
    14.   Draheim, Bryan                390        Blank       General     No basis per the Debtors’ books and
          517 S Washington Ave                                 Unsecured   records and no supporting evidence
                                                                                                                 Doc 844-3




          Mason City, IA 50401                                             attached to proof of claim.
    15.   Duffee, Christopher           477        Blank       General     No basis per the Debtors’ books and
          2335 Stewart Ave Apt 311                             Unsecured   records and no supporting evidence
          Saint Paul, MN 55116-3062                                        attached to proof of claim.
    16.   Galassos Bakery               286      $29,981.41    General     No supporting evidence attached to
          MaryAnn Sclifo                                       Unsecured   proof of claim. Scheduled claim of
          10820 San Sevaine Way                                            $28,747.45 will be allowed.
                                                                                                                 Filed 08/23/21




          Mira Loma, CA 91752
    17.   General Parts, L.L.C.         430      $12,938.59    General     No supporting evidence attached to
          Attn Connie Bauman                                   Unsecured   proof of claim. Scheduled claim of
          11311 Hampshire Avenue                                           $9,593.61 will be allowed.
          South
                                                                                                                 Page 3 of 5




          Bloomington, MN 55438
    18.   Goodreau, Robert              565     Unliquidated   General     No basis per the Debtors’ books and
          2818 N Nebraska Ave                                  Unsecured   records and no supporting evidence
          Tampa, FL 33602                                                  attached to proof of claim.



DOCS_DE:234085.2 65988/003
                                         Claim    Claim         Claim
             Claimant Name/Address                                              Reason for Disallowance
                                        Number   Amount        Priority
    19.   Gordon, Angela                 398      Blank       General     No basis per the Debtors’ books and
          2320 Washington Street                              Unsecured   records and no supporting evidence
          Burlington, IA 52601                                            attached to proof of claim.
    20.   Grandinetti, Maria             902      Blank       General     No basis per the Debtors’ books and
          306 Maine Pl                                        Unsecured   records and no supporting evidence
          Lehigh Acres, FL 33936-4946                                     attached to proof of claim.
    21.   Haag, Marilynn                 983      $1,000+     General     No basis per the Debtors’ books and
          9100 Northwood Pkwy                                 Unsecured   records and no supporting evidence
          New Hope, MN 55427                                              attached to proof of claim.
    22.   Holm, Angel                    395      Blank       General     No basis per the Debtors’ books and
                                                                                                                Case 19-11743-JTD




          304 Court Dr                                        Unsecured   records and no supporting evidence
          New Salem, ND 58563                                             attached to proof of claim.
    23.   Kuyat, Leila                   870      Blank       General     No basis per the Debtors’ books and
          6655 Palm Ave.                                      Unsecured   records and no supporting evidence
          95                                                              attached to proof of claim.
                                                                                                                Doc 844-3




          Riverside, CA 92506
    24.   Modesto Irrigation District    713     $12,128.04   General     No basis per the Debtors’ books and
          1231 11th Street                                    Unsecured   records and no supporting evidence
          Modesto, CA 95354                                               attached to proof of claim.
    25.   Moore, Taylor                  401      Blank       General     No basis per the Debtors’ books and
          431 South 4th Ave West                              Unsecured   records and no supporting evidence
          Newton, IA 50208                                                attached to proof of claim.
                                                                                                                Filed 08/23/21




    26.   Phiffer, Vincent               661      Blank       General     No basis per the Debtors’ books and
          905 Liberty Ave                                     Unsecured   records and no supporting evidence
          Beloit, WI 53511                                                attached to proof of claim.
    27.   Price, Lauren                  710      Blank       General     No basis per the Debtors’ books and
          1207 Oak Drive                                      Unsecured   records and no supporting evidence
                                                                                                                Page 4 of 5




          Leesburg, FL 34748                                              attached to proof of claim.




DOCS_DE:234085.2 65988/003
                                      Claim    Claim          Claim
             Claimant Name/Address                                             Reason for Disallowance
                                     Number   Amount         Priority
    28.   Radford, Jason              602     $65,354.82   General      No basis per the Debtors’ books and
          600 Ravenshill Way                               Unsecured    records and no supporting evidence
          Deland, FL 32724                                              attached to proof of claim. The priority
                                               $9,645.18   Priority     component was previously addressed by
                                                                        an objection by the Debtors and is not at
                                                                        issue in this objection.
    29.   Rambo, Rose                 385      Blank       General      No basis per the Debtors’ books and
          1151 166th St                                    Unsecured    records and no supporting evidence
          Dresser, WI 54009                                             attached to proof of claim.
    30.   Register Tape Unlimited     569      Blank       General      No basis per the Debtors’ books and
                                                                                                                    Case 19-11743-JTD




          1445 Langham Creek Drive                         Unsecured    records and no supporting evidence
          Houston, TX 77084                                             attached to proof of claim.
    31.   Rios, Marcos                696      Blank       General      No basis per the Debtors’ books and
          3544 Easton Avenue                               Unsecured    records and no supporting evidence
          Bethlehem, PA 18020                                           attached to proof of claim.
                                                                                                                    Doc 844-3




    32.   Serrato, Mario              714      Blank       General      No basis per the Debtors’ books and
          403 S Sheridan St.                               Unsecured    records and no supporting evidence
          Corona, CA 92882                                              attached to proof of claim.
                                                                                                                    Filed 08/23/21
                                                                                                                    Page 5 of 5




DOCS_DE:234085.2 65988/003
